HART, J., (after stating the facts). In the case of Scott v. Patterson & Parker, 53 Ark. 49, the court held that if a real estate agent employed to sell land introduces a purchaser to the seller, and through such introduction a sale is effected, he is entitled to his commission although the sale is made by the owner. According to the testimony of the plaintiff, he was employed by Huddleston to sell his farm and was the procuring cause of the sale. He acted in good faith throughout the transaction and while negotiations were still pending between him and Bradshaw, Huddleston sold the land to Bradshaw. This theory of the case was fully and fairly submitted to the jury upon appropriate instructions. Counsel for-the plaintiff' complain that the court refused to give certain instructions asked for by them. The principles of law contained in these instructions were fully covered in the instructions given by the court upon its own motion, and it is well settled in this State that the court need not repeat instructions upon the same point. Therefore it is not necessary to set out these instructions nor to discuss them in detail. The right of the defendant to a verdict was made to depend upon the question of whether or not the negotiations between Horton .and Bradshaw had ended when Huddleston made the sale to Bradshaw. It will be remembered that Huddleston stated that after Bradshaw and Horton had gone over the land he told Bradshaw, in the presence of Horton, that the matter would have to be settled that day and that they acquiesced in this arrangement; that he called up Horton that night and asked him about the matter; that Horton told him that the trade was all off; that Horton told him practically the same thing the next morning. The court in express terms limited the right of Huddleston to a verdict to the truth or falsity of his testimony in this respect. There was an irreconcilable conflict in the testimony of the parties. Their respective theories were fully and fairly submitted to the jury and the judgment will therefore be affirmed.